 
Contract Acceptance Notice - Agency


To:
WAAT Media Corporation, United States of America, registered no. 2512380 and
Address: 18226 Ventura Blvd. Suite 102 Tarzana, Ca 91356
 
Attention: Camill Sayadeh
 
Fax: +1 818 708 0598
From the Vodafone Group Company
identified opposite:
Vodafone Sverige AB
371 80 Kariskrona
Sweden
Attention: Head of Content Services (Anders Jensen)
Fax: +48 455 331375
CC:
Vodafone Group Services Limited
Vodafone House
The Connection,
Newbury, Berkshire RG14 2FN
United Kingdom
Attention: Executive Head of Content Development (Graeme Ferguson)
Fax: +44 207 212 0312
Territory
[Note that this Territory must form part of the Territory as defined in this
Content Schedule or this notice is not valid]



We accept the Standing Offer set out in the Master Agreement entered into
between you and VGSL dated 17 December 2004 (entitled “Vodafone Master Global
Content Agency Terms and Conditions”), a copy of which (together with any
relevant Content Schedules) we have seen.




Signed on behalf of:
The Vodafone Group Company
Identified above
             
 [sig_jensen.jpg] 
     
Print signatories’ name: Anders Jensen
             
Position: Head of Content Services
             
Date signed: 22/12/04
     

 
NB - Prior to signing this Contract Acceptance Notice, the Vodafone Group
Company must be sent copies of the final,
signed versions of: (1) Terms and Conditions; and (2) Content Schedule(s).
 

--------------------------------------------------------------------------------

